DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered. 

Claim Status
Claims 2-14 are canceled.
Claim 1 is under examination.

Priority
Claim 1 receives the U.S. effective filing date of 08/17/2015 for the reasons of record.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2021 and 07/29/2021 are being considered by the examiner.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Rocchi (US2013/0059916, published 03/07/2013 with priority to 05/26/2010), in view of Yuan (Proceedings of the National Academy of Sciences, Vol. 110, No. 45, Pg. 18226-18231, published online 10/21/2013), Honjo (US2006/0110383, published 05/25/2006), Vanderwalde (US2015/0202290, published 07/23/2015 with priority to 08/30/2012), and Graziano (US2015/0290316, published 10/15/2015 with priority to 10/02/2012).
Applicant’s Arguments:   The Office contends that claim 1 is allegedly obvious over Rocchi et al. in view of the combination of Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al. The Office contends that Applicants’ previous remarks regarding the superior effects provided by the combination of metformin and an anti-PD-1 antibody, which evidence the unobviousness of the present invention, are not commensurate with the scope of the claims. The obviousness rejection is traversed for at least the following reasons.
The present invention, as defined by claim 1, is a method of treating cancer or preventing recurrence of cancer in a patient. The method comprises administering (a) metformin and (b) an anti-PD-1 antibody to the patient, wherein the anti-PD-1 antibody is 
A person of ordinary skill in the art would have understood that pembrolizumab would have a similar effect as nivolumab inasmuch as both pembrolizumab and nivolumab block the interaction of PD-1 with PD-L1 to produce an anti-tumor effect.
The Office asserts that Fessas et al. states that pembrolizumab and nivolumab have almost no overlap in their binding sites and that nivolumab has a higher affinity for antigen (Office Action at page 8, last full paragraph). However, even though there is almost no overlap throughout the binding sites of nivolumab and pembrolizumab on PD-1, nivolumab and pembrolizumab are considered to be functionally equivalent because the PD-L1 and nivolumab binding area on PD-1 significantly overlaps the PD-L1 and pembrolizumab binding area on PD-1 as shown in Fessas et al. Specifically, Fessas et al. discloses that “[c]rystal structures of the PD-1 ectodomain in complex with the Fab fragments of nivolumab (Fig. 1b) and pembrolizumab (Fig. 1C) have shown that there is a significant overlap between the epitopes of both of these mAbs with the PD-L1 binding site” (page 138, left column, last paragraph (emphasis added)). Figs. 1D and 1E of Fessas et al. also shown that the residues for binding PD-L1 and pembrolizumab comprise almost all of the residues (i.e., L128, A129, K131, and A132) for binding PD-L1 and nivolumab.
Furthermore, the abstract of Ma et al., Acta Biochimica et Biophysica Sinica, 53(5): 628-635 (2021), submitted herewith, also discloses that (a) the epitope of sintilimab (an anti-PD-1 antibody) was successfully identified (1.e., SLAPKA, amino acids 127-132), (b) this epitope is partially within the binding interface of PD-1 and PD-L1, and (c) this epitope overlaps with that of nivolumab and pembrolizumab. Fessas et al. explicitly discloses that 
Moreover, the fact that nivolumab may have a higher affinity for antigen than pembrolizumab is irrelevant to this issue inasmuch as nivolumab and pembrolizumab are considered to be functionally equivalent because nivolumab and pembrolizumab have almost the same IC50 value, which is an index of an inhibitory activity of the interaction of PD-1 with PD-L1. Nivolumab has an IC50 value of 1.04 nmol/L (Wang et al., Cancer Immunol. Res., 2(9): 846-856 (2014), submitted herewith, at page 849, left column, first paragraph). Pembrolizumab has an IC50 value of 0.625 nmol/L (Hutchins et al., Mol Cancer Ther., 19(6): 1298-1307 (2020), submitted herewith, at page 1301, Table 1).
The IC50 values for both nivolumab and pembrolizumab is are than the IC50 values of 4H2 used in the Examples of the present application. 4H2 has an IC50 value of 3.59 nmol/L (Folia Pharmacol. Jpn., 146: 106-114 (2015), submitted herewith along with a partial English translation, at page 110, right column, section 3(1)). This means that nivolumab and pembrolizumab have stronger inhibitory activity than that of 4H2, such that a person of ordinary skill in the art would reasonably expect that each of nivolumab and pembrolizumab has an anti-tumor effect greater than or equal to that of 4H2 when administered in combination with metformin. Indeed, a person of ordinary skill in the art would understand that nivolumab and pembrolizumab are widely used for various common cancers, such as melanoma, lung cancer, head and neck cancer, kidney cancer, 
A person of ordinary skill in the art would have understood that any other anti-PD-1 antibody, such as nivolumab and pembrolizumab, would exhibit the same synergistic effects as 4H2 disclosed in Example 8 of the present application.
The Office alleges that “constant region differences can result in functional differences” and that “chimeric 4H2 is a mouse IgG1 (Figure 11 legend), which would not be expected to have the same properties as just any humanized antibody such as an IgG4 antibody and this is the isotype of both nivolumab and pembrolizumab” (Office Action at paragraph bridging pages 8-9).
However, a person of ordinary skill in the art would have understood that, although the isotype of 4H2 differs from the isotype of nivolumab/pembrolizumab, the constant regions of both 4H2 and nivolumab/pembrolizumab lack Antibody Dependent Cellular Cytotoxicity (ADCC) activity. ADCC activity of an antibody produces a cellular cytotoxic effect on a cell that is a target of the antibody. The target cell of nivolumab and pembrolizumab is a cytotoxic T cell exhibiting an anti-tumor effect and expressing PD-1.
Nivolumab and pembrolizumab have the IgG4 isotype lacking ADCC activity, such that ADCC activity does not affect the cytotoxic T cell. A person of ordinary skill in the art would have understood that the constant region of the rat/mouse chimeric antibody 4H2 is mouse IgG1, which does not have ADCC activity, substituted from the rat IgG2a, which does have ADCC activity (see Example 12 of U.S. Patent Application Publication 2009/0217401 Al). Thus, nivolumab, pembrolizumab, and 4H2 all lack ADCC activity. A 
As discussed above, an anti-PD-1 antibody produces an anti-tumor effect by blocking the interaction of PD-1 with PD-L1. This anti-tumor effect depends on an antigen-binding region (Fab) that binds to PD-1, and the effect of the constant region lacking ADCC activity on this anti-tumor effect is very small. Accordingly, a person of ordinary skill in the art would have understood that the differences in the constant regions of 4H2 and nivolumab/pembrolizumab do not disrupt the expectation that 4H2, nivolumab, pembrolizumab behave similarly.
Scharping et al., Cancer Immunol Res., 5(1): 9-16 (2016), which is of record, discloses a synergistic effect of a combination therapy of anti-PD-1 antibody with metformin.
The Office contends that Scharping et al. does not show that combination therapy statistically shrinks tumors better than monotherapies because there is no statistical analysis of the data in Scharping et al. (Office Action at paragraph bridging pages 9-10).
In contrast to the Office’s contention, Figure 4A of Scharping et al. clearly demonstrates that the combination of the anti-PD-1 antibody J43 and metformin produced a synergistic effect: J43 alone or metformin alone had no impact on tumor clearance in any of the mice with B16 melanoma, while the combination induced tumor clearance in 70% of the mice with B16 melanoma (see page 13, left column). A person of ordinary skill in the art would have understood that, even if the combination had little impact on tumor clearance in 30% of the mice with B16 melanoma, the difference in tumor clearance rate between monotherapy and combination therapy is so large (monotherapy: 0% vs 
The Office further asserts that Figure 4A of Scharping et al. “at best shows additivity and not synergism” because an anti-PD-1 antibody alone and metformin alone can halve the size of a 100 mm^2 tumor, additively eliminating a tumor (Office Action at page 10, lines 1-2).
However, a person of ordinary skill in the art would have known that, even if two agents, each of which may halve the tumor area of 100 mm’, are combined, the combination cannot always reduce the tumor area to 0 mm’. A person of ordinary skill in the art would have understood that the activity required for reducing the tumor area of 50 mm? to 0 mm’ is often higher than the activity required for reducing the tumor area of 100 mm? to 50 mm’, such that a person of ordinary skill in the art would consider that a combination of two agents, each of which alone reduces a tumor area of 100 mm? to 50 mm’, that act together to reduce a tumor area from 100 mm’ to 0 mm’ is a synergistic effect rather than a mere additive effect.
In addition, if individual agents such as an anti-PD-1 antibody and metformin slow growth of a tumor, a person of ordinary skill in the art would have expected the combination of an anti-PD-1 antibody and metformin to slow growth of the tumor even further, not induce tumor clearance, which is an unexpected result.
The Office also asserts that a person of ordinary skill in the art would not have expected nivolumab or pembrolizumab to act in the same manner as the J43 antibody, 
With respect to the Office’s contention that “Applicant also states on record that Scharping does not show synergism only when J43 is combined with metformin” (Office Action at page 10), the Office misunderstands Applicants’ argument. In the Reply to Office Action filed on January 27, 2021, Applicant stated that “Scharping et al. does not teach that a synergistic effect is produced only when J43 is combined with metformin,” thereby indicating that Scharping et al. does not state that the synergistic effect is limited to only the J43 antibody used with metformin. In other words, Scharping et al. does not state that the synergistic effect with metformin is specific to J43.
The Office asserts that, to determine whether Example 8 shows a synergistic effect, Example 8 must include data to calculate an expected additive result between the two monotherapies to compare to the combination therapy (Office Action at pages 10-
Specifically, tumor size varies among patients in a clinical setting. Therefore, it is not appropriate to calculate an average tumor size in both monotherapy and combination therapy and to compare the size between the two therapies. Rather, a person of ordinary skill in the art would understand that the anti-tumor effect should be evaluated based on the results of monitoring a variation in tumor size per patient.
In fact, the RECIST (Response Evaluation Criteria in Solid Tumors) guidelines (see Eisenhauer et al., Huropean J. Cancer, 45: 228-247 (2009), submitted herewith) are recommended for evaluating an anti-tumor effect in a clinical situation. According to these guidelines, an anti-tumor effect per cancer patient is classified, based on the variation in tumor size, into four criteria: CR (Complete Response), PR (Partial Response), SD (Stable Disease), and PD (Progressive Disease) (Eisenhauer et al. at page 232-233, section 4.3 “Response criteria’). The evaluation is made based on the ratio of CR+PR to
CR+PR+SD+PD, or the term of transition from CR, PR, or SD to PD (PFS: Progression-Free Survival) (Eisenhauer et al. at page 237). An evaluation of synergy is not limited to a method of comparing a transition in average tumor size between monotherapy and combination therapy. Indeed, it is possible to evaluate synergy based on individual data of mice and in a manner rather close to the evaluation in a clinical situation. In particular, as shown in Fig. 12 of the present application, no anti-tumor effect (tumor shrinkage) was observed in any mice receiving monotherapy, while 3 mice receiving the combination therapy showed anti-tumor effect (tumor shrinkage). Thus, a person of ordinary skill in the art would understand that the combination produces a synergistic effect.

The experimental data presented in Figure 12, and in particular the comparison between tumor sizes on Day 5 and Day 28 for the control group, shows that tumor size increases over time in all of the mice. Thus, a person of ordinary skill in the art would have understood that in the therapy groups, even if the tumor size is not reduced, and is instead maintained, there is some tumor shrinkage force, i.e., an anti-tumor effect, because the tumors are not increasing in size.
In Figure 12, in the monotherapy groups, the tumor size on Day 28 was larger than that on Day 5 in all of the mice, such that the monotherapy did not generate any force towards tumor shrinkage. In contrast, 3 mice receiving the combination therapy encountered a tumor shrinkage force because the tumor size on Day 28 was almost equal to or lower than on Day 5. Such a result was seen in 3 mice, which a person of ordinary skill in the art would not regard as a random event. Likewise, with respect to Fig. 4A of Scharping et al., no mice treated with monotherapy showed a smaller tumor area on Day 20 than on Day 5, such that tumor shrinkage at various times does not demonstrate a lack of synergistic effect to a person of ordinary skill in the art.
The unexpected results described in Example 8 are commensurate in scope with the sole pending claim of the present application. A person of ordinary skill in the art would 
For the foregoing reasons, the evidence of unexpected results provided in the present application and discussed above and in the Reply to Office Action dated January 27, 2021 is commensurate in scope with pending claim 1 and demonstrates that the present invention — as defined by pending claim 1 — would not have been obvious in view of the combined disclosures of Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al. Accordingly, the obviousness rejection based on Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al., and Graziano et al. should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
It is noted that for all the reasons and advantages of record that make it obvious to treat melanoma with the obvious method, combining metformin with nivolumab, it is equally obvious to treat malignant melanoma with the obvious method since such is 
Applicant argues that pembrolizumab and nivolumab would have a similar effect since they are both PD-1 inhibitors.  This is not enough to obviate this rejection even if one has been shown to provide synergistic effects with metformin.  This is because similar is not the same as also synergistic.  A trend toward efficacy can be seen as additive or synergistic.  They are similar but not equivalent.  No one is arguing that any PD-1 antibody inhibitor will fail to partially treat melanoma alone or with metformin.  However, to obviate this rejection, synergy must be shown that is commensurate in scope with the claims.  Therefore, any experiment with synergistic results should be using metformin with either nivolumab or pembrolizumab on a valid malignant melanoma model system.  Any other experiments are no substitution for this data.  Again, results can be similar, but unless all results are synergistic within the scope of these claims, then the obvious rejection stands.  As discussed previously and more below, Applicant has failed to show any synergism commensurate in scope with the claim rejected here.
Applicant again states pembrolizumab and nivolumab are functionally equivalent owed to similar but different binding sites as evidenced by Fessas.  This argument was previously discussed and it is clear that they do not share the same epitope nor same binding affinity.  Sharing common residues in their epitope which Applicant asserts above is not sufficient to “have the same epitope”.  Again, no one is arguing that one is not an inhibitor of PD-1.  This is simply no good enough here.  Just any PD-1 inhibitor may be additive with metformin in the method claimed and the obviousness rejection would stand.  The other may be synergistic or not.  It is the features present in synergism shown that 
Similarly, the third antibody of Ma sharing residues with the epitopes of nivolumab and pembrolizumab is of no moment here.  Said antibody is not in the claims and appears not to share the same epitope as either the two antibodies actually written in the claim.  Thus, this argument is not commensurate with the claims and is off-point.  Applicant then states that Fessas states nivolumab and pembrolizumab have the same mechanism of action.  The examiner agrees they are PD-1 inhibitors.  This is insufficient for the reasons of record and here to show they are identical in function and that both synergistically work with metformin against malignant melanoma.  Thus, these arguments are not persuasive.
It is noted that Hutchins (cited by Applicant above) concludes that pembrolizumab and nivolumab demonstrate distinct binding interaction sites on PD1 (Pg. 1302, Column 1, Paragraph, second).  
Applicant then argues that nivolumab and pembrolizumab have the same IC50 values.  Yet, they cite two documents, written years apart, for each IC50 and the values are clearly different.  Therefore, Applicant discredits their own argument.  Applicant also fails to identify and explain that the two experiments done are identical such that the resulting values are comparable at all.  Indeed, Wang teaches on page 849 in the first paragraph that two different experiments, FACS versus SPR yielded very different values for just nivolumab IC50 ranging from 0.97-2.59nmol/L.  That is more than a 2-fold span in values.  Hutchins uses an FMAT method to get their IC50 (Table 1), which is a cell based 
Applicant then appears to argue that both pembrolizumab and nivolumab have lower IC50s that 4H2, used in the instant application.  This would make them more potent. However, the values are not comparable since they were not all done with the same experiment type.  Also, it is noted that human proteins were used in Hutchins, for example to establish IC50, whereas the 4H2 reference translation states murine PD-1 ligands were used.  For this reason also, the IC50 values are not comparable.  Thus, it is actually unclear how 4H2 compares to the antibodies of the claim in terms of potency.  It is certainly not clear any are equally potent.  Any argument by Applicant that experiments with 4H2 are relevant to effects of either pembrolizumab or nivolumab in terms of synergy are thus clearly not valid and are not persuasive here.  It is suggested that Applicant conduct experiments commensurate in scope with the claims and present data with statistically analysis therefrom.  These can be assays using controls, metformin, nivolumab and pembrolizumab separately and as the combination therapies claimed such that synergism can be evaluated properly and not just presumed or assumed.
As discussed previously and here, even if 4H2 did show synergistic effects with metformin, these effects are not commensurate in scope with the claims since 4H2 is not recited and no one of ordinary skill in this art, who needs experimental validation of 
Applicant then states that all of 4H2 and pembrolizumab and nivolumab lack ADCC.  This is not correct.  Kallmeier (US2008/0187954, published 08/07/2008) teaches that human IgG4 is intrinsically capable of mediating ADCC (0017).  Thus, this highlights yet another key difference between the claimed antibodies and the actual antibody used to show synergy by Applicant.  Not all anti-PD1 antibodies are the same or functionally equivalent and synergy with one cannot be presumed with any other.  Thus, CTLs may be cleared in the body, in part by, the humanized IgG4 antibodies nivolumab and pembrolizumab, which would cause them to have less of an anti-cancer effect than 4H2.  Again, 4H2-based experiments are no substitute for experiments with nivolumab and pembrolizumab and all arguments that they are equivalent are not found persuasive.  It is noted that Applicant confesses that ADCC would have an effect on therapeutic outcome even if it is small.
Applicant then argues that Scharping at Figure 4A should be considered evidence of synergy.  No statistical analysis was done there and there are tumors of equal size in every condition.  Therefore, it cannot be shown that the combination therapy of anti-PD1 antibody with metformin statistically shrinks tumors better than monotherapies.  Also, some mice responded as well to metformin or anti-PD1 alone as the mice in the combination therapy.  For example, if one took the tumor area of 100mm^2 as what control allows to form on average, then anti-PD1 can halve that.  Also, metformin alone can halve that.  Thus, it is not surprising that together, additively they eliminate tumors.  Thus, even the fourth panel of Figure 4A at best shows additivity and not synergism.  
With respect to page 13 of Scharping, they make interesting observations.  They state that a synergistic metformin and anti-PD1 effect had a size threshold and once tumors were large, they lost sensitivity to this treatment (Pg. 13, Paragraph, spanning Columns 1 and 2).  Thus, this evidences that, even if J43 were comparable to the claimed antibodies, which it is not, synergy would not be seen over the full scope of claim 1 as no size limitations are present.  Thus, this rejection must stand. Scharping used J43 antibody against PD1 (Pg. 10, Column 1, Paragraph, second).  This is a hamster IgG antibody and so it is not clear if it has the same effector functions as human IgG4 antibodies like those of the instant claim.  Therefore, for the reasons above and here, it cannot be assumed that nivolumab or pembrolizumab would perform the same.  
Also, though Scharping calls the effects they see synergy, the office is under no obligation to agree.  For the reasons of record and here, synergy has not been show in Scharping nor does Scharping show it with the antibodies recited in the instant claim rejected here.  Scharping makes another key observation, that the effect is dampened by continuous administration of metformin (Pg. 13, Column 2, Paragraph, second).  They 
Applicant then agrees that Scharping shows that metformin and J43 can each halve tumor size.  They argue though that the energy needed to go the second half is more than the first.  This is mere unsubstantiated allegation and is not found persuasive.  It is mere opinion.  Thus, this argument over synergy is not found persuasive.
Tumor clearance is part of the mechanism of an anti-PD1 antibody as it wakes up the immune system to tumor presence.  Thus, Applicant’s arguments over this effect are not found persuasive since they are based on incorrect information.  Said another way, tumor clearance by the combination therapy is not unexpected.  
Applicant makes no attempt to show that the experiments that determine J43 affinity are comparable to those that determine nivolumab or pembrolizumab affinity.  Thus, its affinity being lower is not clear.  Even if it were true, Applicant confesses effector functions can play a role above and the examiner agrees.  Thus, J43 is not comparable to nivolumab or pembrolizumab and no one of ordinary skill in this art would believe without data that nivolumab and pembrolizumab can synergize with metformin against malignant melanoma.  Applicant’s attention is drawn to Table 1 of Fessas cited above.  The final column in this table explains how every parameter highlighted affects drug performance.  All these explanations are incorporated here and it makes clear that epitope, affinity, humanization and antibody class, for example all play a role in efficacy and so no two antibodies would be presumed equivalent in terms of synergy barring experimental evidence.  

Applicant then argues that dynamics of tumor size per patient can be evaluated to show synergy.  However, Applicant has not done this.  Figure 12, for example, provides no information on the average change in size per treatment group.  This should be accompanied with statistics if Applicant truly wanted to compare each patient’s dynamics to the others in each group and across treatment groups.  Rather, Applicant just wishes to show line plots that are meaningless without statistics.  Thus, there argument is not found persuasive for the reasons of record and here.  Furthermore, Applicant cannot argue that tumor size average is not relevant when that is what they present in Figures 11-13, they argue their own data is irrelevant.  
Applicant then argues Figure 12 shows synergy.  This is not true for the reasons of record and here.  Applicant argues an anti-cancer effect in three subjects with the combination and argue this is significant.  They should do the statistical analysis and prove their opinion.  Until then, it is only opinion.  Also, all therapies appear to show some effects.  Applicant should compare these effects with statistics.  Until then, no synergy is shown.  Regardless, the antibody used was neither nivolumab nor pembrolizumab and so any data is not commensurate in scope with the claim.  

Applicant then states that the results of three mice would not be a random event to one of ordinary skill in this art.  The only way to prove this is via statistical analysis and to test the hypothesis.  Until then, Applicant just repeats an opinion.  Also, three events can be random.  Perhaps the three mice that did not respond to combination therapy in Scharping Figure 4A were random events.  One does not know without statistics.  
Taken all together, Applicant has shown no data commensurate in scope with their claim.  Even the data shown, which is irrelevant as the antibodies used differ in many ways from the antibodies recited in the claim, fails to show statistical synergy of any anti-PD1 antibody with metformin against melanoma.  Also, for the reasons stated in Scharping above, tumor size and metformin administration protocol can also affect their supposed synergy and so the claims are not commensurate in scope with any synergistic effect for these reasons also.  This rejection must clearly stand.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642